     Case 2:20-cv-01912-WBS-CKD Document 11 Filed 12/16/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY CESAR HERNANDEZ,                           No. 2:20-cv-1912 CKD P
12                        Plaintiff,
13            v.                                         ORDER AND
14    T. POTTS, et al.,                                  FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17          Plaintiff is a California prisoner proceeding pro se and seeking relief pursuant to 42

18   U.S.C. § 1983. On October 13, 2020, the court screened plaintiff’s complaint as the court is

19   required to do under 28 U.S.C. § 1915A(a). Plaintiff’s complaint was dismissed with leave to file

20   an amended complaint. Plaintiff has filed an amended complaint.

21          As plaintiff now knows, the court is required to screen complaints brought by prisoners

22   seeking relief against a governmental entity or officer or employee of a governmental entity. 28

23   U.S.C. § 1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has

24   raised claims that are legally “frivolous or malicious,” that fail to state a claim upon which relief

25   may be granted, or that seek monetary relief from a defendant who is immune from such relief.

26   28 U.S.C. § 1915A(b)(1), (2).

27          In his amended complaint, plaintiff asserts that he has a general right rising under federal

28   law to communicate with medical providers outside of plaintiff’s prison without correspondence
                                                        1
     Case 2:20-cv-01912-WBS-CKD Document 11 Filed 12/16/20 Page 2 of 3


 1   or medical records being reviewed by prison officials. To the extent such a right is created under

 2   the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), 42 U.S.C. § 1320d,

 3   et seq., federal courts have found that there is no private right of action, e.g. United States v.

 4   Streich, 560 F.3d 926, 935 (9th Cir. 2009). Plaintiff fails to point to any other laws suggesting he

 5   has a right not to have mail either to or from medical providers reviewed by prison staff.

 6           Plaintiff also complains about the processing of prisoner grievances. However, prisoners

 7   do not have “a separate constitutional entitlement to a specific prison grievance procedure.”

 8   Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (citing Mann v. Adams, 855 F.2d 639, 640

 9   (9th Cir. 1988)). Accordingly, the prison grievance procedure does not confer any substantive

10   constitutional rights upon inmates and actions in reviewing and denying inmate appeals generally

11   do not serve as a basis for liability under section 1983. Id.

12           In all other respects, the allegations in plaintiff’s amended complaint are too vague to state

13   a claim arising under federal law.

14           In light of the foregoing, plaintiff’s amended complaint must be dismissed. Upon

15   dismissal of plaintiff’s original complaint, the court provided plaintiff with instructions and

16   guidance as to how plaintiff might state a claim upon which relief could be granted. Considering

17   the instructions given, and the contents of the amended complaint, it appears granting leave to

18   amend a second time would be futile. Accordingly, the court will not grant leave to amend and

19   recommend that this case be closed.

20           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court
21   assign a district court judge to this case.

22           IT IS HEREBY RECOMMENDED that:

23           1. Plaintiff’s amended complaint be dismissed; and

24           2. This case be closed.

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings and
                                                         2
     Case 2:20-cv-01912-WBS-CKD Document 11 Filed 12/16/20 Page 3 of 3


 1   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 2   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 3   1991).

 4   Dated: December 16, 2020
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1
     hern1912.14(2)
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
